UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-04670 DWS Global/International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 345 Park Avenue New York, NY10154-0004 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 454-7190 Date of fiscal year end:8/31 Date of reporting period: 5/31/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of May 31, 2010(Unaudited) DWS Global Thematic Fund Shares Value ($) Common Stocks 98.0% Austria 3.1% Erste Group Bank AG (a) Raiffeisen International Bank-Holding AG (a) (Cost $37,161,125) Bermuda 1.1% Lazard Ltd. "A"(Cost $12,488,436) Brazil 3.8% Banco Bradesco SA (ADR) (Preferred) (a) BR Properties SA Santos Brasil Participacoes SA (Units) SLC Agricola SA (Cost $48,357,016) Canada 0.5% Potash Corp. of Saskatchewan, Inc.(Cost $5,851,035) Cayman Islands 1.1% China Metal Recycling Holdings Ltd. (b) Herbalife Ltd. (a) (Cost $12,481,591) China 1.8% China Railway Construction Corp., Ltd. "H" Ping An Insurance (Group) Co. of China Ltd. "H" Renhe Commercial Holdings (Cost $20,772,272) Egypt 0.6% Commercial International Bank Egypt SAE Orascom Telecom Holding SAE (GDR) REG S (Cost $1,608,715) France 1.6% Societe Generale* (a) (Cost $22,655,435) Germany 8.0% Brenntag AG* Daimler AG (Registered)* Deutsche Lufthansa AG (Registered)* Deutsche Post AG (Registered) Deutsche Telekom AG (Registered) E.ON AG Fraport AG* (a) (Cost $89,286,036) Greece 0.2% Hellenic Exchanges SA(Cost $3,133,115) Hong Kong 1.7% China Mobile Ltd. (ADR) (a) China Unicom (Hong Kong) Ltd. (ADR) (a) (b) Cosco Pacific Ltd. Yingde Gases* (b) (Cost $18,796,931) India 1.3% Bank of Baroda Bank of India Deccan Chronicle Holdings Ltd. Hindustan Unilever Ltd. Union Bank of India Ltd. (Cost $15,058,195) Indonesia 1.4% PT Semen Gresik (Persero) Tbk PT Telekomunikasi Indonesia Tbk (ADR) (Cost $13,758,879) Ireland 0.2% Irish Life & Permanent Group Holdings PLC*(Cost $2,982,473) Italy 2.2% Parmalat SpA UniCredit SpA (a) (Cost $30,147,286) Japan 3.2% Fujitsu Ltd. Hitachi Ltd.* Mitsubishi UFJ Financial Group, Inc. Sumitomo Mitsui Financial Group, Inc. Toyota Motor Corp. (Cost $34,050,390) Kazakhstan 0.7% Kazakhstan Kagazy PLC (GDR) 144A* KazMunaiGas Exploration Production (GDR) (Cost $21,415,787) Korea 1.7% KT&G Corp. SK Telecom Co., Ltd. SK Telecom Co., Ltd. (ADR) (a) (Cost $21,367,210) Luxembourg 0.6% ArcelorMittal (a) (Cost $5,404,597) Malaysia 0.3% Axiata Group Bhd.*(Cost $3,731,674) Mexico 0.4% Banco Compartamos SA de CV* Grupo Financiero Banorte SAB de CV "O" (Cost $3,582,353) Netherlands 1.8% QIAGEN NV* (a) VimpelCom Ltd. (ADR)* (c) (Cost $16,399,288) Panama 0.9% Copa Holdings SA "A"(Cost $8,653,637) Russia 0.2% Far Eastern Shipping Co.*(Cost $5,247,128) Singapore 0.1% Food Empire Holdings Ltd.(Cost $1,161,628) South Africa 2.4% MTN Group Ltd. Murray & Roberts Holdings Ltd. (Cost $28,798,869) Sweden 1.0% Telefonaktiebolaget LM Ericsson "B"(Cost $11,492,749) Switzerland 5.2% Givaudan SA (Registered) Julius Baer Group Ltd. Nestle SA (Registered) Roche Holding AG (Genusschein) Transocean Ltd.* UBS AG (Registered)* (a) (Cost $61,248,640) Taiwan 0.3% Chunghwa Telecom Co., Ltd. (ADR)(Cost $3,588,668) Thailand 1.1% Bangkok Bank PCL (Foreign Registered) Kasikornbank PCL (Foreign Registered) Seamico Securities PCL (Foreign Registered) (Cost $12,025,138) United Kingdom 8.9% Aberdeen Asset Management PLC Anglo American PLC* BAE Systems PLC Barratt Developments PLC* Diageo PLC G4S PLC GlaxoSmithKline PLC Imperial Tobacco Group PLC Vodafone Group PLC (Cost $98,600,562) United States 40.6% Abbott Laboratories Aecom Technology Corp.* (a) Air Products & Chemicals, Inc. Apache Corp. Archer-Daniels-Midland Co. Bank of America Corp. Cisco Systems, Inc.* Citigroup, Inc.* ConocoPhillips Devon Energy Corp. EMC Corp.* Emdeon, Inc. "A"* ExxonMobil Corp. FTI Consulting, Inc.* (a) General Dynamics Corp. General Electric Co. Google, Inc. "A"* Harris Corp. Hewlett-Packard Co. Intel Corp. International Business Machines Corp. JPMorgan Chase & Co. Kinetic Concepts, Inc.* (a) Laboratory Corp. of America Holdings* (a) Lear Corp.* Life Technologies Corp.* (a) MasterCard, Inc. "A" McAfee, Inc.* McDonald's Corp. Medco Health Solutions, Inc.* Morgan Stanley Pfizer, Inc. Rock-Tenn Co. "A" (a) SAIC, Inc.* (a) Schweitzer-Mauduit International, Inc. The NASDAQ OMX Group, Inc.* (a) Wal-Mart Stores, Inc. Walt Disney Co. (a) Williams Companies, Inc. World Fuel Services Corp. (a) (Cost $431,626,959) Total Common Stocks (Cost $1,102,933,817) Participatory Notes 1.3% Jordan 0.2% Arab Bank PLC (issuer HSBC Bank PLC), Expiration Date 4/12/2013(Cost $2,639,360) Nigeria 0.7% First Bank of Nigeria (issuer HSBC Bank PLC), 144A, Expiration Date 11/15/2010* Guaranty Trust Bank PLC (issuer Morgan Stanley BV), Expiration Date 3/18/2011* Zenith Bank Ltd. (issuer Morgan Stanley BV), Expiration Date 3/18/2011* (Cost $8,395,430) Pakistan 0.4% National Bank of Pakistan (issuer Merrill Lynch International & Co.), Expiration Date 2/25/2015*(Cost $5,532,893) Qatar 0.0% Qatar Electricity & Water Co. (issuer Merrill Lynch International & Co.), Expiration Date 11/5/2012*(Cost $271,851) Total Participatory Notes (Cost $16,839,534) Principal Amount ($) Value ($) Other Investments 0.1% Brazil Companhia Vale do Rio Doce(Cost $0) Shares Value ($) Securities Lending Collateral 14.7% Daily Assets Fund Institutional, 0.28% (d) (e) (Cost $161,029,838) Cash Equivalents 0.0% Central Cash Management Fund, 0.22% (d) (Cost $129,290) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,280,932,479) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,295,780,019.At May 31, 2010, net unrealized depreciation for all securities based on tax cost was $42,734,094.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $60,668,590 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $103,402,684. (a) All or a portion of these securities were on loan.The value of all securities loaned at May 31, 2010 amounted to $154,096,107 which is 14.0% of net assets. (b) Security is listed in country of domicile.Significant business activities of company are in China. (c) Security is listed in country of domicile.Significant business activities of company are in Eastern Europe and Asia. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR: American Depositary Receipt GDR: Global Depositary Receipt REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, US persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. At May 31, 2010 the DWS Global Thematic Fund had the following sector diversification: Sector Market Value ($) As a % of Common Stocks, Participatory Notes & Other Investments Financials 21.2 % Information Technology 13.7 % Health Care 13.3 % Industrials 12.5 % Telecommunication Services 8.7 % Consumer Staples 8.6 % Materials 7.2 % Energy 7.2 % Consumer Discretionary 5.5 % Utilities 2.1 % Total Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks and Other Investments(f) Austria $
